Citation Nr: 1009708	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  08-34 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Processing Office in 
Buffalo, New York


THE ISSUE

Entitlement to educational assistance benefits under Chapter 
30, Title 38, United States Code, for a period of on-the-job 
(OJT) training extending from May 1, 2006 to March 23, 2007.  


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The Veteran had active service from August 2000 to August 
2004.  

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a May 2008 determination of the 
Department of Veterans Affairs (VA) Regional Processing 
Office (RO) in Buffalo, New York.  


FINDINGS OF FACT

1.  Although the Veteran was eligible for educational 
assistance benefits under Chapter 30 when he pursued OJT 
training from May 1, 2006 to May 1, 2007, VA did not receive 
an application for such benefits until March 24, 2008.  

2.  VA retroactively awarded the Veteran entitlement to 
educational assistance benefits under Chapter 30 for such 
training, effective from March 24, 2007, one year prior to 
the date VA received his application.


CONCLUSION OF LAW

The criteria for entitlement to educational assistance 
benefits under Chapter 30, Title 38, United States Code, for 
a period of OJT training extending from May 1, 2006 to March 
23, 2007 are not met.  38 U.S.C.A. § 3031 (West 2002); 38 
C.F.R. §§ 21.4131, 21.7131 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications 
for VA benefits, VA is tasked with satisfying certain 
procedural requirements outlined in the Veterans Claims 
Assistance Act of 2000 (VCAA) and its implementing 
regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

The VCAA and its implementing regulations provide that VA is 
to notify a claimant and his representative, if any, of the 
information and medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate a 
claim.  As part of the notice, VA is to specifically inform 
the claimant and his representative, if any, of which portion 
of the evidence the claimant is to provide and which portion 
of the evidence VA will attempt to obtain on the claimant's 
behalf.  VA is also to assist a claimant in obtaining 
evidence necessary to substantiate a claim, but such 
assistance is not required if there is no reasonable 
possibility that it would aid in substantiating the claim.  
38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. 
§ 3.159(b), (c) (2009).  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure compliance with the 
provisions of the VCAA, when applicable.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In letters dated May 2008 
and August 2008, the RO endeavored to comply with the VCAA by 
providing the Veteran notice with regard to his claim.  The 
VCAA is inapplicable in this case, however, as there is no 
possibility, reasonable or otherwise, that additional notice 
or assistance would aid in substantiating the Veteran's 
claim.  Rather, the law, not the evidence, is dispositive in 
this case.  See Manning v. Principi, 16 Vet. App. 534, 542 
(2002) (holding that, where it is the law, and not the 
underlying facts or development of the facts that are 
dispositive in the matter, the VCAA can have no affect on the 
appeal); Mason v. Principi, 16 Vet. App. 129, 132 (2002) 
(holding that, where the law as mandated by statute, and not 
the evidence, is dispositive of the claim, the VCAA is 
inapplicable); see also Smith (Claudus) v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002).

II.  Analysis

The Veteran had active service from August 2000 to August 
2004.  Based on this service, he is eligible for Chapter 30 
educational assistance benefits and has a ten-year period, 
beginning the date of his discharge, to use such benefits.  
38 U.S.C.A. 
§ 3031 (West 2002).  

On March 24, 2008, he filed a VA Form 22-1990 (Application 
for VA Education Benefits), which reflected that he had 
pursued OTJ training with BAE Systems from May 1, 2006 to May 
1, 2007.  By letter dated May 2008, the RO retroactively 
awarded the Veteran payment of Chapter 30 educational 
assistance benefits for this training, but only from March 
24, 2007, one year prior to VA's receipt of the Veteran's 
application for Chapter 30 benefits.  

The Veteran disputes the RO's determination in this regard 
and asserts that he should receive payment for the full 
twelve months of his OTJ training.  He bases this claim on 
the fact that BAE Systems does not inform new hires who are 
veterans that they may be eligible for OJT compensation under 
the Montgomery GI bill and, on separation from service, 
nobody discussed this matter.  Allegedly, the Veteran learned 
about this opportunity in March 2008 and then spent weeks 
tracking down a Human Resources representative to begin the 
paperwork necessary to take advantage of the opportunity.  
The Veteran asks VA not to penalize him for his employer's 
failure to educate veterans in the work place.  He points out 
that he is now working with other veterans and the Steel 
Workers Union to ensure that, in the future, other new hires 
who are veterans are informed of all opportunities as part of 
their employee orientation.  He asks VA to consider how 
important payment is to his spouse's and newborn daughter's 
futures.  

When a Veteran is seeking a first award of educational 
assistance for a program of education or training he is 
pursuing, the commencing date of the award of educational 
assistance is the latest of the following dates: (i) the date 
the educational institution certifies under paragraph (b) or 
(c); (ii) one year before the date of the claim as determined 
by 21.1029(b); (iii) the effective date of the approval of 
the course; (iv) one year before VA receives the approval 
notice; or 
(v) November 1, 2000, or paragraph (p) of this section 
applies.  38 C.F.R. 
§ 21.7131(a) (2009).

In this case, BAE Systems certified the Veteran's training in 
an apprenticeship/OTJ program in March 2008, which is later 
than one year before the date VA received the Veteran's claim 
for Chapter 30 benefits.  That notwithstanding, the RO 
awarded the Veteran such benefits effective from the date of 
receipt of claim, the earliest date that an award of such 
benefits may commence under 38 C.F.R. § 21.7131(a).    

The Board acknowledges the Veteran's contention that he did 
not know to file an application for such benefits sooner, but 
there is no statutory or regulatory provision that allows for 
the retroactive payment of Chapter 30 benefits on such a 
basis.  Rather, according to such provisions, VA must receive 
an application for educational benefits within a year of the 
date a veteran pursues his program of education to award the 
veteran benefits for such program.  
  
The regulatory criteria governing commencement dates of 
awards of Chapter 30 educational assistance benefits are 
clear and specific and the Board is bound by them.  Pursuant 
to these criteria, there is no basis upon which to grant the 
veteran Chapter 30 benefits prior to March 24, 2007 for his 
one-year period of OTJ training.  The law in this case is 
dispositive; the Veteran's claim must therefore be denied 
based on a lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).




ORDER

Educational assistance benefits under Chapter 30, Title 38, 
United States Code, for a period of OJT training extending 
from May 1, 2006 to March 23, 2007 is denied.  



___________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


